Lawrence, J.: I concur in the reversal of this judgment on the ground that the court erred in excluding the evidence offered by the defendant below, in regard to the rules of the company as set forth in the foregoing opinion of the Chief Justice. I express no opinion, however, on the weight of the evidence. Walker, J.: I express no opinion on the facts appearing in this record, but concur in the rules of law announced'in the opinion, and concur in the reversal of the judgment. Judgment reversed.